         Case 1:19-cv-00945-RDM Document 51 Filed 09/09/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                               )
NILAB RAHYAR TOLTON, et al.,                   )
                                               )      Civ. No. 1:19-00945 (RDM)
                   Plaintiffs,                 )
                                               )
v.                                             )
                                               )
JONES DAY,                                     )
                                               )
                   Defendant.                  )

PARTIES’ JOINT MOTION FOR PROTECTIVE ORDER AND ORDER REGARDING
   PRODUCTION OF ELECTRONICALLY-STORED INFORMATION (“ESI”)

       The Parties agree that this Action may involve production of confidential, proprietary,

commercial and/or private information for which protection is warranted. To facilitate the

resolution of disputes over confidentiality of documents and information subject to discovery in

this Action, to protect information contained in such documents and information, and to ensure

that the Parties are permitted uses of such documents and information, pursuant to Federal Rule

of Civil Procedure 26(c), the Parties respectfully move the Court to enter a Stipulated Protective

Order Regarding Confidentiality of Discovery Material. A copy of the Parties’ proposed

Protective Order is attached.

       Further, to expedite the flow of information and to facilitate the resolution of disputes

regarding documents and information subject to discovery in this Action, the Parties respectfully

request that the Court enter the attached proposed Stipulation and Order Regarding Production of

Electronically-Stored Information (“ESI”).




 Agreed as to form and substance:
        Case 1:19-cv-00945-RDM Document 51 Filed 09/09/19 Page 2 of 2



/s/ Kate Mueting                                    /s/ Terri L. Chase
Kate Mueting (DC Bar No. 988177)                    Terri L. Chase (pro hac vice granted)
SANFORD HEISLER SHARP, LLP                          JONES DAY
700 Pennsylvania Avenue SW, Suite 300               250 Vesey Street
Washington, DC 20003                                New York, NY 10281
(202) 499-5206                                      (212) 326-3939
kmueting@sanfordheisler.com                         tlchase@jonesday.com

Deborah K. Marcuse (D.C. Bar # 995380)              Mary Ellen Powers (D.C. Bar # 334045)
SANFORD HEISLER SHARP, LLP                          Beth R. Heifetz (D.C. Bar # 417199)
111 S. Calvert Street, Ste. 1950                    JONES DAY
Baltimore, MD 21202                                 51 Louisiana Avenue, NW
(410) 834-7415                                      Washington, D.C. 20001
dmarcuse@sanfordheisler.com                         (202) 879-3939
                                                    mepowers@jonesday.com
David W. Sanford (D.C. Bar # 457933)                bheifetz@jonesday.com
Russell L. Kornblith*
SANFORD HEISLER SHARP, LLP                          Counsel for Defendant
1350 Avenue of the Americas, 31st Floor
New York, NY 10019
(646) 402-5650
dsanford@sanfordheisler.com
rkornblith@sanfordheisler.com

* admitted pro hac vice

Counsel for Plaintiffs and the proposed Class and
Collective




                                             2
